Defendant did not preserve his challenge to the legal sufficiency of the evidence, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence supports the inference that defendant acted with the requisite intent for second-degree harassment (see Penal Law § 240.26 [1]; People v Bartkow, 96 NY2d 770 [2001]), particularly since defendant swung at the victim while making threats of violence. Concur — Saxe, J.P, Friedman, Moskowitz, Freedman and Richter, JJ.